DETAILED ACTION
	The receipt is acknowledged of applicant’s IDS and amendment filed 07/15/2022.

	Claims 1-19 previously presented. Claims 4 and 10 have been canceled, and claims 20-24 have been added. Claims 1-3, 5-9, 11-24 are pending and subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	

Regarding claim 1, the claim recite “projections ….at least partially insertable”, does applicant mean part of the projections only is insertable and not all projections? Or part of each projection is insertable and not the entire projection?

The claims recite terms which render the claim indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. These terms are:
The term “at least partially insertable” in claim 1, it is not defined how much is the insertable part of the projection, half of it, more or less. 
The term “at least portion of the released ghrelin” in claim 1, how much is this portion? 10%, 50%, 90%... etc.
The term “some of the plurality of microneedles” in claim 2, how much is some of? Is it 10%, 50% or more or less? 
The term “the shaft being partially insertable” in claim 3, how much the portion of the shaft that is inserted?
The term “channel extends at least partially….into the body of the projection” in claim 15, it is not defined how much the channel extends into the projection, into half of the projection, more or less? 

For items 4 and 5 above, the boundaries of coverage is not imposed by the disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9, 11-12, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al. (US 2002/0082543, of record), Liu et al. (US 20018/0236215, of record), and Chopin et al. (US 2004/0157227, of record) as evidenced by the article by Nakazato et al. (“A Role for Ghrelin in the central Regulation of Feeding”, IDS filed 07/15/2022).

Applicant Claims 
Claim 1 is directed to a dermal patch for modulating a subject’s appetite, comprising:
a substrate;
a set of projections coupled to the substrate, each projection of the set of projections configured to be at least partially insertable into skin, at least a portion of each projection of the set of projections comprising a biodegradable material; and
a ghrelin blocker material encapsulated in the plurality of projections and configured to modulate the subject’s appetite,
wherein the set of projections are degradable in the skin so as to release	the ghrelin blocker material such that at least a portion of the released ghrelin blocker material is configured to reach the subject's circulatory system for interaction with any of circulating ghrelin and at least one of its precursor for modulating orexigenic function of ghrelin.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Park teaches microneedle device comprising substrate and plurality of microneedles extending from the substrate. The microneedles comprising drug in longitudinal channels. The microneedle device used to deliver drugs into the skin (abstract; ¶¶ 0015, 0035, 0036, 0038). The microneedles are formed of biodegradable biocompatible polymers (¶ 0016). The microneedle comprises a shaft that includes a channel and two layers around the shaft. the channel can be filled with a matrix material containing a drug. The drug would then be released at a controlled rate following microneedle insertion, by degradation of the matrix material (¶¶ 0046, 0049). The microneedles may comprise chambers comprising the drug (¶ 0065), that read on encapsulation of the drug. The microneedles provides controlled drug delivery by selecting the rate of biodegradation or dissolution of the microneedles or of a biodegradable matrix having drug dispersed within the matrix, for example by selection of the appropriate polymeric matrix material. The matrix comprises synthetic or natural polymer, ceramic material, etc. (¶¶ 0064, 0068). The active agent can be particles encapsulated in the polymer forming the microneedles, and can be stored in chambers in the microneedles (¶¶ 0045, 0065).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Park teaches active agent, the reference however does not explicitly teach ghrelin blockers claimed by claim 1. 
Liu teaches device comprising microneedle array projecting from a substrate to deliver active agent that are loaded into the microneedles to a patient through the skin (abstract; ¶¶ 0006-0008). The microneedles are made of dissolvable polymer that dissolve when inserted into skin and release the active agent (¶¶ 0009). The microneedle dissolve after separation from the substrate (¶¶ 0086, 0087). Each microneedle comprises two layers of different dissolvable polymer and having different degradation and dissolution (¶¶ 0014, 0015, 0052, 0053). The dissolvable polymer includes collagen and carboxymethyl cellulose (¶¶ 0017, 0058). The active agent is incorporated in the microneedles within a matrix defined by a dissolvable polymer (¶ 0011), i.e. encapsulated. The active agents include antibodies, and is present in amount of 0.001-15% (¶ 0065, 0067). Advantages of the microneedle arrays include increasing skin permeability for a variety of biological entities or active ingredients, permitting slow therapeutic release while reducing complications from localized or systemic diffusion, providing a large treatment area relative to a single-site injection, and creating less pain for a subject compared to hypodermic administration of an active material (¶ 0072). 
Chopin teaches administering pharmaceutical composition comprising agent that inhibit ghrelin activity, e.g. ghrelin antibodies and ghrelin antagonist. Immunoglobulin-G is ghrelin antagonist. The pharmaceutical composition can be transdermal patches (¶¶ 0021-0023, 0028, 0037, 0122, 0135-0136). Ghrelin antagonist suppresses feeding i.e. reduced appetite, as evidenced by the article by Nakazato et al.   

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide device comprising substrate and biodegradable polymeric microneedles comprising encapsulated active agent as taught Park, and use the microneedles to deliver antibodies as taught by Liu. One would have been motivated to do so because Liu teaches antibodies can be delivered from polymer matrix incorporated in microneedles that have the advantages of increasing skin permeability for the active ingredients, permitting slow therapeutic release while reducing complications from localized or systemic diffusion, providing a large treatment area relative to a single-site injection, and creating less pain for a subject compared to hypodermic administration of an active material. One would reasonably expect formulating device comprising substrate and polymer microneedles comprising encapsulated antibodies that is delivered without pain to subject in need thereof. 
Further, one having ordinary skill in the art would have replaced antibodies taught by the combination of Park and Liu by ghrelin antibodies or ghrelin antagonist taught by Chopin to suppress appetite, as evidenced by Nakazato, because Chopin desired to deliver ghrelin antibodies or ghrelin antagonist transdermally by administering pharmaceutical composition comprising agent that inhibit ghrelin activity, and Park and Liu teaches the advantage of microneedles of being comfortable painless method of delivering active agents. 
Regarding the limitation of functional that ghrelin modulates subject’s appetite, this is an inseparable function from ghrelin blocker, as evidenced by Nakazato. Further release of ghrelin to the circulation to modulate orexigenic function is an expected function from the prior art patch that has the same materials and ingredients.  
All the limitations of claim 1 are taught by the combination of the cited references.
Regarding claim 2 that the projections comprises a plurality of microneedles fully insertable into skin, this is taught by Park and Liu.
Regarding claim 5 the active agent is one of an anti-ghrelin antibody and an anti-ghrelin antibody fragment, Chopin teaches anti-ghrelin antibodies.
Regarding claim 6 that the ghrelin blocker material is embedded in a pocket comprising a polymeric matrix different than the biodegradable material, both Park and Liu teaches the active agent is embedded in matrix made of polymer different from the polymer of the microneedle.
Regarding claim 7 that the polymeric matrix is configured to degrade in the skin to provide extended release of the ghrelin blocker materials, Park and Liu teach controlled extended release of the active agent when the microneedles dissolve.
Regarding claim 8 that the ghrelin blocker material comprises anti-ghrelin is immunoglobulin G, this is taught by Chopin.
Regarding claim 9 that the biodegradable material is configured to degrade in the skin to provide extended release of the ghrelin blocker materials, this is taught by Park and Liu.
Regarding the biodegradable material of the plurality of microneedles claimed by claim 11, Liu teaches collagen and carboxymethyl cellulose, and Chen teaches chitosan, gelatin, and carboxymethyl cellulose.
Regarding claim 12 that the projections are formed integrally with a remainder of the substrate, this is taught by Park, Liu and Chen.
Regarding claim 18 that the projections comprises a plurality of layers formed of different polymeric materials, both Park and Liu teach microneedles having different layers of different material.
Regarding claim 19 that the different polymeric materials exhibit different dissolution rates in the skin, this is also taught by both Park and Liu.
Regarding claim 20, encapsulation of active agent with the projections are  suggested by Park.
Regarding the amount of ghrelin as claimed by claims 21-22 of 1-80%, and 10-70%, respectively, Lui teaches 0.01-15% that overlaps with the claimed amount . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
Regarding the claimed amount of 20-60%, and 30-50% as claimed by claims 23 and 24, respectively, one having ordinary skill in the art would have determined the required amount based on individual patient condition and desired effect.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Liu and Chopin, as evidenced by the article by Nakazato, as applied to claims 1-2, 5-9, 11-12, 18-24 above, and further in view of Chen et al. (US 2016/0058992, of record).

Applicant Claims 
Claim 3 recites an adhesive attaching the microneedles to the substrate.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Park, Liu and Chopin, evidenced by Nakazato, are previously discussed in this office action. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The reference does not teach adhesive attaching the microneedles to the substrate as claimed by claim 3.
Chen teaches device for delivering active agent to the skin without discomfort, inconvenience and instability associated with regular needle. The device comprises backing layer and microneedles projections attached to the backing by adhesive. The microneedles comprises biodegradable bioerodible polymers, e.g. chitosan, gelatin, carboxymethyl cellulose. The microneedles comprises different portions made of different polymers of different solubilities, e.g. different layers. The microneedles comprises shaft (abstract; ¶¶ 0008, 0009, 0044, 0045, 0060, 0071, 0079, 0087, 0088, 0089, 0098).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to attach the microneedles taught by the combination of Park, Liu and Chopin, evidenced by Nakazato, to the substrate using adhesive taught by Chen because Chen teaches adhesive is a suitable method of securing the microneedles to the substrate of microneedle device.
Regarding shafts claimed by claim 3, Park and Liu teach shafts that extend longitudinal in the microneedles. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Liu, Chopin, evidenced by Nakazato, as applied to claims 1-2, 5-9, 11-12, 18-24 above, and further in view of Francis et al. (US 2018/0161252, of record).

Applicant Claims 
Claims 13-17 recite that the active agent(s) is/are encapsulated in polymer particles.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Park, Liu, and Chopin, evidenced by Nakazato, are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Park teaches encapsulation of the active agent in polymeric matrix in channels in the microneedles, the reference however does not teach encapsulating the active agent in polymeric particles as claimed by claims 13-17.
	Francis teaches microneedle device to deliver active agent to the skin, the device comprises dissolvable microneedles and active agent encapsulated in biocompatible or biodegradable polymer microparticles, e.g. PVP, PEG (abstract; ¶¶ 0029, 0057, 0058).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide microneedle device to deliver active agent to the skin wherein the active agent are included in a polymer matrix within a channel in the microneedles as taught by the combination of Park, Liu, and Chopin, evidenced by Nakazato, and encapsulate the drug in polymeric microparticles as taught by Francis instead of matrix. One would have been motivated to do so because Francis teaches suitability of polymeric microparticles to deliver active agent to the skin from microneedle device. One would reasonably expect formulating microneedle device comprising microparticles containing active agent in channels of the microneedles that successfully deliver the active agent to the skin.
Regarding claim 13 that microneedles comprises a plurality of polymeric particles encapsulating ghrelin blocker material, Francis teaches polymeric microparticles encapsulating active agent, and combination of all the cited references teaches polymeric microparticles encapsulating ghrelin blocker.
Regarding claim 14 that the particles are disposed in channel in the microneedles, combination of the cited references teaches drug is present in channel, and therefore, the polymeric particles encapsulated the drug will be present in the channel. 
Regarding claim 15 that the channel extends at least partially from a tip of projection into a body of said projection, this is taught by Park.
Regarding claim 16 that the exhibit different sizes, one having ordinary skill in the art would have formulated the particles of different sizes based on the amount of the drug and its desired period of release.
Regarding claim 17 that the polymeric particles are formed of a plurality of different polymeric materials, one having ordinary skill in the art would have formulated the particles of different polymeric material based on desired period and mode of drug release, and site of application.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
Rejections under §112
Applicants argue disagrees with rejecting claim 1 as indefinite for reciting “projections ... at least partially insertable”. Applicants argue that claim 1 has been amended to recite “each projection of the set of projections configured to be at least partially insertable into skin.” By indicating that part of each projection is insertable into skin, claim 1 distinctly claims the subject matter which the inventor or joint inventor regards as the invention. 

In response to this argument, it is argued that the amendment does not render the claims definite because while the claim recites each projection is insertable into the skin, the claim rendered indefinite by reciting “at least partially insertable into the skin”. While all the projections are insertable, however, no definition of the term “at least partially insertable” in terms how much of each projection is inserted into the skin? Is it the whole length of the projection, half of the projection or more or less? 

With respect to the rejection of claims 1, 2, 3, 6, 12, and 15, applicants argue that the term “partially”, as provided by Merriam-Webster’s dictionary, means “to some extent; in some degree”. Accordingly, since the term has a known, common meaning, one of ordinary skill in the art would understand that “partially” identifies less than a whole amount. As such, use of the term “partially” and the phrases including the term “partially” in claims 1, 3, and 15 is definite.

	In response to this argument, it is argued that while the term “partially” has a meaning in the dictionary, however, the pharmaceutical agent and devices need to defined very accurately because difference in drug doses can have undesired effect on the user. The same for pharmaceutical devices, e.g. the claimed microneedle devices that are dissolve within the skin to deliver active agents included in the microneedles, these devices need to be described accurately. If the entire length of the microneedle is inserted into the skin will inevitably deliver more active agent when dissolve more than if only half of the microneedle is inserted into the skin. Therefore, the expression “at least partially” does not set forth the metes and bounds of the claim in absence of definition of the expression.

With respect to the rejection of claims 1 and 2, the Office Action indicates that the use of the term “portion” renders the claims indefinite, applicant argues that the term “portion” has a known, common meaning. The term “portion” means “an often limited part of a whole”. One of ordinary skill in the art would understand that “portion” identifies less than a whole amount. 

In response to this argument, it is argued that, as with the term partially, while the term has a common meaning, however, the claim does not set forth the metes and the bounds of the claimed portion. Especially with pharmaceutical agents and devices doses need to be administered accurately because variation of the administered pharmaceutical would alter the outcome of treatment. 

Rejections under §103
A) Cited References Fail to Teach or Suggest all Elements of Claim 1
Applicants argue that none of Park, Liu, Chopin, and Chen teaches or suggests a dermal patch comprising “a ghrelin blocker material encapsulated in the plurality of projections and configured to modulate a subject's appetite, wherein the set of projections are degradable in the skin so as to release the ghrelin blocker material such that at least a portion of the released ghrelin blocker material is configured to reach the subject’s circulatory system for interaction with any of circulating ghrelin and at least one of its precursor for modulating orexigenic function of ghrelin,” as claimed.

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to a device, and all the elements of the claimed device are taught by the combination of Park, Liu and Chopin. Encapsulated active agent in the plurality of projections is suggested by Park. Ghrelin blocker material is taught by Chopin. The function of ghrelin to modulate a subject's appetite is an inherent function of ghrelin blocker inseparable from the compound, as further evidenced by Nakazato. Degradable projections in the skin to release active agent are taught by Park and Liu. The released ghrelin blocker material to the subject’s circulatory system is also inseparable from ghrelin blocker and the formulation of the degradable projections, and is expected from the device of the prior art. Regarding interaction of ghrelin blocker with any of circulating ghrelin and at least one of its precursor for modulating orexigenic function of ghrelin, this is an expected inseparable property from ghrelin blocker to block ghrelin and also evidenced by Nakazato.  

Applicants argue that Park describes a device which “comprises one or more microneedles formed of a first material and a second material, wherein the second material is dispersed throughout the first material or forms a portion of the microneedle.” Paragraph 0015. Further in Park, “the microneedle device can include one or a plurality of chambers for storing materials to be delivered. In the embodiment having multiple chambers, each can be in fluid connection with all or a portion of the microneedles of the device array.”

In response to this argument, as applicants themselves admit, Park teaches microneedles that are the claimed projections. Regarding the first and the second material, the second material is pore forming material that forms pores that read on the claimed pockets that surround the active agent, and at the same time having the drug in the pores suggests encapsulating the active agent. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. Further, the expression “comprising of the claims permits the presence of plurality of chambers for storing materials to be delivered, and permits other parts in the device.

Applicants argue that Park does not teach or suggest a dermal patch comprising “a ghrelin blocker material encapsulated in the plurality of projections and configured to modulate a subject’s appetite,” as claimed by Applicant. Further, Park is silent regarding the microneedles being biodegradable. As such, Park does not teach or suggest a dermal patch “wherein the set of projections are degradable in the skin so as to release the ghrelin blocker material such that at least a portion of the released ghrelin blocker material is configured to reach the subject’s circulatory system for interaction with any of circulating ghrelin and at least one of its precursor for modulating orexigenic function of ghrelin,” as claimed by Applicant.

In response to this argument, it is argued that Park is relied upon for teaching the structure of microneedle device to deliver active agent to the skin upon degradation. If Park was to teach a ghrelin blocker material, the reference would have been considered for anticipation. Park clearly teaches a dermal patch “wherein the set of projections are degradable in the skin so as to release the contained drug” as claimed. Ghrelin blocker is taught by the secondary references. The released ghrelin blocker material is expected to reach the subject’s circulatory system for interaction with any of circulating ghrelin and for modulating orexigenic function of ghrelin, since compounds and their properties are inseparable. One cannot attack the references individually wherein obviousness is based on combination of the references. 

None of Liu, Chopin, and Chen cure the deficiencies of Park.
Applicants argue that Liu is silent regarding the active ingredient being a ghrelin blocker. As such Liu does not teach or suggest “a ghrelin blocker material encapsulated in the plurality of projections and configured to modulate a subject’s appetite, wherein the set of projections are degradable in the skin so as to release the ghrelin blocker material such that at least a portion of the released ghrelin blocker material is configured to reach the subject's circulatory system for interaction with any of circulating ghrelin and its precursor for modulating orexigenic function of ghrelin,” as claimed.

In response on this argument, as applicants themselves agree, Liu teaches the degradable microneedles to release active agents, and the examiner relied on Liu for teaching active agent delivered by microneedles can be antibodies. Chopin teaches ghrelin antibodies and ghrelin antagonist are agents that inhibit ghrelin activity, i.e. ghrelin blockers. If Liu was to teach a ghrelin blocker material, the reference would have been considered for anticipation. Liu clearly teaches a dermal patch comprising  projections that are degradable in the skin so as to release the contained drug including antibodies. Ghrelin blocker is ghrelin antibodies/antagonist. The released ghrelin blocker material is expected to reach the subject’s circulatory system for interaction with any of circulating ghrelin and for modulating orexigenic function of ghrelin, since compounds and their properties are inseparable. One cannot attack the references individually wherein obviousness is based on combination of the references. 
  
Applicants argue that Chopin teaches treating cancer of the reproductive system by administering to an individual an agent that suppresses or inhibits ghrelin activity.” Paragraph 0021. Chopin provides that “any suitable route of administration may be employed for providing a patient with the composition of the invention.” Paragraph 0135. While Chopin describes the delivery of an agent to suppress or inhibit ghrelin activity for cancer treatment, Chopin is silent regarding the active ingredient being a ghrelin blocker configured to modulate a subject’s appetite. Chopin does not teach “a ghrelin blocker material encapsulated in the plurality of projections and configured to modulate a subject's appetite, wherein the set of projections are degradable in the skin so as to release the ghrelin blocker material such that at least a portion of the released ghrelin blocker material is configured to reach the subject’s circulatory system for interaction with any of circulating ghrelin and at least one of its precursor for modulating orexigenic function of ghrelin,” as claimed.

In response to this argument, it is argued that Chopin is relied upon for solely teaching transdermal delivery of pharmaceutical composition comprising agent that inhibit ghrelin activity, as applicants themselves noticed. Even if the reference teaches using ghrelin for cancer treatment, the present claims are directed to a device, and it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. If Chopin was to teach a ghrelin blocker material encapsulated in plurality of projections, the reference would have been considered for anticipation. The combination of Park, Liu and Chopin teaches all the limitation of the cited references, and one cannot attack the reference individually wherein obviousness is based on combination of the cited references. Properties and functions of the released ghrelin blocker material is expected properties, and expected to reach the subject’s circulatory system for interaction with any of circulating ghrelin and for modulating orexigenic function of ghrelin, since compounds and their properties are inseparable. 

Applicants argue that Chen teaches transdermally administering a therapeutic agent or drug or vaccine using an array of microstructures. Chen provides that the active agent can be one or more proteins or peptides, or vaccine. While the microstructures of Chen does not teach or suggest the active agent as being a ghrelin blocker material, as claimed. As such Chen does not teach or suggest the claimed subject matter.

In response to this argument, it is argued that Chen is relied upon for rejection claim 3 that recites adhesive attaching the microneedles to the substrate. All the limitations of claim 1, structural and functional, are taught either explicitly or implicitly by the combination of Park, Liu and Chopin, as set forth in this office action. Chen does not need to teach what is taught by the other cited references. Motivation to combine Chen with the other references exists, even if it is different from what applicants had done, with reasonable expectation to achieve the limitation of claim 3. 

B) Cited References Cannot be Combined as Chopin is Non-analogous Art
Applicants argue that Chopin is non-analogous art. Chopin discloses a method of detecting a cancer cell or tissue of the reproductive system such as prostate cancer, breast cancer via detection of “relatively increased levels of ghrelin ...” (Abstract). Chopin indicates that it “contemplates antagonists that suppress or inhibit the ghrelin system, and use of such agents in therapy of cancers of the reproductive system.” Paragraph 0111. Claim 1 as amended, relates to a dermal patch for modulating a subject’s appetite as recited in the body of the claim. In other words, the body of the claim refers back to the function of the dermal patch for modulating a subject’s appetite.

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to a product, and all the elements of the claimed product are taught by the cited references. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Ghrelin blocker can be delivered transdermally as taught by Chopin that teaches intradermal delivery, and it is known as appetite suppressant as evidenced by Nakazato. Therefore, ghrelin blockers can be administered using microneedles known to deliver antibodies and antagonists. 
In response to applicant's argument that Chopin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Chopin is from the field of applicant’s endeavor because Chopin teaches administering pharmaceutical composition comprising agent that inhibit ghrelin activity, e.g. ghrelin antibodies and ghrelin antagonist using transdermal patches and intradermal administration (¶¶ 0021-0023, 0028, 0037, 0122, 0135-0136). Ghrelin antagonist is known to suppresses mice feeding. Further, Chopin is reasonably pertinent to the particular problem with which the applicant was concerned, which is transdermal delivery of ghrelin blocker that reduces appetite, as evidenced by the article by Nakazato.

Applicants argue that Chopin does not teach a “ghrelin blocker material,” as utilized in the claimed subject matter. Applicant's Specification explicitly defines the term “ghrelin blocker’ as referring to any of a small molecule, an antibody, an antibody fragment, an aptamer, an antibody catalyzer, or any other molecular species that can interact with the ghrelin hormone (e.g., acylated ghrelin) and/or one or more of its precursors, e.g., via binding to the ghrelin hormone, to modulate the biological function of ghrelin, e.g., to inhibit its normal interaction with the GHS-R2a receptor, e.g., to reduce its orexigenic effect. By way of example, a ghrelin blocker can be an antibody or antibody fragment that exhibits specific to ghrelin, acylated ghrelin or a precursor of ghrelin.” Applicant's specification at Paragraph 0009. By contrast, Chopin merely describes “an agent that suppresses or inhibits ghrelin activity” specific to the treatment of cancers of the reproductive system.

In response to this argument, it is argued that Chopin clearly teaches ghrelin blockers that inherently will have the same properties applicants disclosed and also disclosed by Nakazato. Ghrelin blocker taught by Chopin is that disclosed by applicants and expected to perform the same claimed functions because it is known to suppress appetite as evidenced by Nakazato.  

Applicants argue that Chopin is not pertinent to the problem that the inventors want to solve. The inventors would not look to cancer treatment teachings to find a system to modulate appetite, as claimed in the present invention.

In response to this argument, it is argued that Chopin is an analogous art and pertains to the problem with which applicants trying to solve, which is transdermal delivery of ghrelin blocker. Suppression of appetite is an expected properties from the combination of the cited references as set forth in this office action and as evidenced by Nakazato.  

Newly Added Claims
Applicants argue the new claims 20-24 have been added to the Application and depend from independent claim 1. Claim 20 recites a “ghrelin blocker material is encapsulated in the plurality of projections at a concentration configured to modulate the subject’s appetite” while claims 21-24 provide concentration ranges of ghrelin blocker material by weight. Chopin discloses the use of ghrelin antagonists, there is no teaching regarding the concentration or dosage of such antagonists for administration to a cancer patient, much less for intradermal administration for modulating a subject's appetite. Chopin simply provides a laundry list of suitable administration routes, including oral, rectal, parenteral, sublingual, buccal, intravenous, intra-articular, intra-muscular, interadermal, subcutaneous, inhalational, intraocular, intraperitoneal, etc.

In response to this argument, the new claims are addressed by the rejections above. The active ingredients included in microneedles are taught by Liu that teaches 0.01-15% that overlaps with the claimed amounts by claims 21 and 22. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Regarding the claimed amount of 20-60%, and 30-50% as claimed by claims 23 and 24, respectively, one having ordinary skill in the art would have determined the required amount based on individual patient condition and desired effect.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./